Citation Nr: 0925725	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to heat stroke.

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1972.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for hypertension and 
heat stroke.

In July 2007 and September 2008, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Chronic residuals of a heat stroke are not currently 
shown. 

2.  Coronary artery disease and hypertension first manifested 
many years after service and there is no probative evidence 
of record which establishes that the coronary artery disease 
or hypertension is related to disease or injury in service or 
was diagnosed within one year of service separation.


CONCLUSIONS OF LAW

1.  Residuals of a heat stroke were not incurred in, or 
aggravated by, service.         38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by active service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.                 
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Entitlement to service connection for residuals of a heat 
stroke.

The Veteran asserts that he suffered a massive heat stroke 
while serving in Panama.  He contends that service connection 
is warranted for residuals of a heat stroke.  However, a 
careful review of the evidence of record reveals that service 
connection is not warranted.

Available service treatment records show that the Veteran was 
seen on numerous occasions, but are negative for complaints 
or treatment referable to chronic residuals of a heat stroke 
or any symptoms reasonably attributable thereto.  The 
separation examination was negative for any residuals of a 
heat stroke.  Therefore, no chronic residuals of a heat 
stroke were noted in service.  In addition, post-service 
medical records are negative for diagnosed residuals of a 
heat stroke. 

The Board has considered the statement submitted by A.V. as 
well as the Veteran's contentions that any current heart 
problems are somehow etiologically related to a heat stroke 
in service.  However, competent medical evidence is required 
in order to grant service connection for the claim.  The 
Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  On a September 2004 statement in support of claim, 
the Veteran noted that he developed a low tolerance to sun 
exposure and high temperatures and suffers from dizziness and 
nausea.  However, the Veteran's statements, as a lay person, 
are not competent evidence that any symptoms that he 
experienced in service were due to heat stroke or heat 
exhaustion or that a relationship exists between his military 
service and any current heart problems.  As the record does 
not reflect that the Veteran or A.V. possess a recognized 
degree of medical knowledge, their assertions as to the 
existence, nature and etiology of the current diagnoses are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

An October 2005 statement submitted by Dr. C. notes that the 
Veteran had a history of heat stroke in the Army with 
subsequent palpitations and a history of heart surgery.  The 
Board does not question Dr. C.'s skill or expertise as a 
physician.  However, the Board finds the medical impression 
to have limited probative value because it is too general.  
The report does not actually relate the Veteran's 
hypertension or heart problems and symptoms to the Veteran's 
period of service.  Dr. C. only indicates that the Veteran 
has a history of a heat stroke in the Army.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Dr. C.'s statement is 
merely the recordation of the history as related by the 
Veteran, and does not represent a probative medical 
conclusion or opinion by the author.  See LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all of the evidence of record.  The Board may 
reject a medical opinion that is based on facts provided by 
the Veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran which formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Again, the service 
treatment records are silent, the record is silent with 
regard to any complaints of or findings associated with a 
heat stroke, and even when heart problems are diagnosed, 
medical providers fail to attribute such problems to any 
history of heat stroke.  Therefore, the Board has given 
little to no probative value to the Veteran's and Dr. C.'s 
statements.

Without a finding that the Veteran has chronic residuals of a 
heat stroke, service connection for such a disability cannot 
be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim). Consequently, the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a residual disability of a heat stroke, and 
the reasonable doubt doctrine is not for application.

Entitlement to service connection for cardiovascular disease, 
to include hypertension. 

The Veteran also maintains that his coronary artery disease 
and hypertension are service related or, in the alternative, 
related to the alleged heat stroke.  The probative evidence 
weighs against the Veteran's claim for this matter as well.

Regarding cardiovascular disease, there is competent evidence 
of a current diagnosis of hypertension and coronary artery 
disease.  Post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with a cardiovascular 
disorder.  In December 1991, according to private medical 
records from Dr. P., he experienced supraventricular 
tachycardia.  Dr. P. also notes that the Veteran's blood 
pressure was marginally elevated in an April 1994 treatment 
report.  A December 1994 record from Dr. P. shows an 
assessment of a history of hypertension.  The May 2000 report 
from Dr. P. indicates that the Veteran had a history of 
ventricular tachycardia, status post ablation, coronary 
artery disease, and hypertension, and was currently taking 
medication.  

There is no evidence of symptoms, treatment, or diagnosis of 
cardiovascular disease or hypertension in the Veteran's 
service treatment records.  The separation examination report 
shows that the Veteran's blood pressure reading was 110/80 
and a diagnosis of hypertension was not noted.  Review of the 
record shows that hypertension was detected in 1994 and 
coronary artery disease was first noted in 1997, after 
service.  There is no medical evidence of a diagnosis of 
cardiovascular disease or hypertension within the first post-
service year.  The earliest post-service evidence of 
hypertension is in 1994, which is over 20 years after 
separation from service.  According to Dr. C.'s October 2005 
report, he treated the Veteran starting in 1977 and recalls 
that the Veteran had bouts of shortness of breath and 
palpitations; however, no diagnosis of cardiovascular disease 
was reported.  Given the absence of the documentation 
cardiovascular disease or hypertension within a year from 
service separation, entitlement to service connection for 
such disability may not be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

There is no competent evidence which establishes that the 
coronary artery disease and hypertension are medically 
related to the Veteran's service.  In this case, the Board 
finds that the weight of competent evidence does not 
attribute the currently-diagnosed coronary artery disease and 
hypertension to active duty, despite the Veteran's 
contentions to the contrary.  There were no objective 
findings of cardiovascular disease, to include hypertension, 
in service and a diagnosis of hypertension was not made until 
1994.  Subsequent medical records reflect continued treatment 
and evaluation of coronary artery disease, hypertension, and 
ventricular tachycardia.  However, no health care 
professional has established a nexus between active duty and 
the Veteran's currently-diagnosed mild coronary artery 
disease and hypertension.

The Board also emphasizes the multi-year gap between 
retirement from active service (December 1972) and the 
initially reported cardiovascular symptoms (December 1991).  
Although the Veteran contends that he experienced heart 
problems and hypertension that started around 1975, the 
record reflects he reported experiencing such symptoms dating 
back to 1985, which places this event more than ten years 
after his separation from service.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  The Veteran's service treatment records and 
the absence of post service treatment reports until many 
years after service substantiate this.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the service treatment records which reflect normal 
findings, the absence of complaint or treatment until many 
years after service, the absence of any credible evidence 
showing continuity of symptomatology since service, and the 
absence of competent evidence which relates the coronary 
artery disease and hypertension to service, the Board finds 
that the evidence weighs against the Veteran's claim for 
service connection for cardiovascular disease, to include 
hypertension. 

Finally, the Board acknowledges the Veteran's assertions 
which attribute his coronary artery disease and hypertension 
to his alleged residuals of a heat stroke.  As determined 
above, service connection for residuals of a heat stroke is 
not in effect.  Thus, service connection for any claimed 
resultant disability or disease must be denied as a matter of 
law.  See 38 C.F.R. § 3.310 (2008).

The preponderance of the evidence is against the claims for 
service connection for residual disability for heat stroke 
and cardiovascular disease, to include hypertension, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Thus, appeal is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 
2004, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one.  See 38 C.F.R.     § 3.159(c)(4) 
(2008).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and  (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the Veteran's own 
lay statements, that any current heart problems and 
hypertension are etiologically related to his active service.  
In light of the absence of any competent opinion suggesting 
such a relation, VA is not required to provide him with a VA 
examination in conjunction with his claim.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  
Private treatment records from Dr. C. and Dr. P. were 
obtained and associated with the claims folder.  All 
available service treatment records were obtained.  The RO 
made two attempts to locate additional records from Ft. Wm. 
D. Davis and Gorgas Army Hospital and such records were not 
located, and any other efforts to search for the records 
would be futile.  Furthermore, the Health Record- Abstract of 
Service does not list Gorgas Army Hospital as location for 
servicing medical and dental activity.  The Veteran was 
notified that the RO was unable to locate these records.  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for a residual disability 
due to heat stroke is denied.

Entitlement to service connection for cardiovascular disease, 
to include hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


